Citation Nr: 0943704	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder for accrued benefit purposes.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to June 
1972.  The Veteran died in April 2007.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her January 2008 substantive appeal, the appellant 
requested a personal hearing before a member of the Board at 
the St. Petersburg RO.  The hearing was scheduled for July 
2009, and the appellant was timely notified.  She did not 
report for this hearing.  In September 2009, the appellant 
filed a motion to reschedule the hearing.  In October 2009, 
the Board found that the appellant showed good cause for 
failing to appear for the scheduled hearing and for failing 
to provide a timely request for a new hearing date.  The 
undersigned Acting Veterans Law Judge granted the appellant's 
motion for a new hearing.  38 C.F.R. § 20.704 (2009).  
Therefore, a new Travel Board hearing must be scheduled.  38 
C.F.R. §§ 3.103(a), 19.9, 19.25, 20.704 (2009).

In order to fully and fairly adjudicate the appellant's 
appeal, this case is REMANDED to the RO for the following 
action:

Schedule the appellant for a Travel Board 
hearing before a Veterans Law Judge at the 
St. Petersburg RO as soon as such a hearing 
is practically possible.  The appellant 
should be notified of the date and time of 
the hearing in accordance with 38 C.F.R. § 
20.704(b).

Thereafter, this case should be returned to 
the Board for appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

